{¶ 48} I respectfully dissent from the majority opinion. Rather, I would reverse the trial court's judgment granting the defendant's motion to dismiss. In my opinion, R.C. 2901.13(G) has a broad meaning and tolls the statute of limitations for prosecution in general. R.C. 2901.13(G) states that the statute of limitations "shall not run during any time when the accused purposely avoids prosecution." Nothing in the plain reading of this statute refers to a specific prosecution or "the" prosecution. In essence, by fleeing from justice, the defendant waived his right to assert the statute-of-limitations defense for crimes he could still, otherwise, be prosecuted for.
 {¶ 49} This view finds support in State v.Roberts, Cuyahoga App. No. 84949, 2005-Ohio-2615,2005 WL 1245014. In Roberts, the defendant was convicted of a felony in 1978. Sometime after this, she changed her name and identity, going so far as to falsify fingerprints. In 1996, the defendant was hired as a teacher in the Cleveland public school system. In 2002, the Cleveland School Board discovered defendant's fingerprint discrepancy. On December 8, 2003, the defendant was indicted for illegal use of food stamps, theft, and tampering with records, stemming from actions she took under her new identity against the Department of Employment and Family Services between 1990 and 1996. The statute of limitations on these charges had run.
 {¶ 50} The defendant filed a motion to dismiss pursuant to R.C. 2901.13(G). The trial court denied this motion, and we affirmed, holding that the defendant's actions of concealing her identity are "proof that she purposely avoided prosecution for her crimes." Roberts, 2005-Ohio-2615,2005 WL 1245014, ¶ 14. See also State v. McGraw
(June 16, 1994), Cuyahoga App. No. 65202, 1994 WL 264401
(Blackmon, J., dissenting) (concluding, "I believe that prosecution means prosecution * * *. If a person is avoiding prosecution for a crime, it is his `bad luck' that, while he is avoiding the prosecution, an undiscovered crime surfaces");State v. Bixler, Putnam App. No. 12-03-18,2004-Ohio-2468, 2004 WL 1088371 (noting that a defendant who flees the state of Ohio before the statute of limitations has expired for a crime is avoiding prosecution, despite being indicted more than ten years after the date the offense was committed). Compare R.C. 2901.13(G) with Section 3290, Title 18, U.S. Code, the federal criminal statute of limitations, which is tolled for any crime against the United States when the defendant is a "fugitive from justice." *Page 375